Citation Nr: 0207100	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  99-03 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for service-connected 
lumbosacral strain, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1963 to 
February 1966, and from May 1975 to May 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 RO rating decision.


REMAND

In this case, the Board finds that a remand is required.  The 
Board is aware that regulations were recently amended so as 
to allow the Board to develop evidence directly without 
having to remand a case to the RO.  See 67 Fed. Reg. 3,099 
(Jan. 23, 2002) (to be codified at 38 C.F.R. §§ 19.9, 19.31, 
20.903, 20.1304).  These amendments were also intended to 
allow the Board, under certain circumstances, to consider 
evidence not previously considered by the agency of original 
jurisdiction (AOJ), so long as the claimant is advised of the 
Board's intention to do so and given an opportunity to 
respond.  However, even under the amended version of the 
regulations, the provisions of 38 C.F.R. § 19.31 still 
require that the AOJ issue a supplemental statement of the 
case (SSOC) if additional pertinent evidence is received and 
the case has not yet been certified for appeal.  67 Fed. Reg. 
3,099, 3104-5 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.31).  In the present case, the record shows that the AOJ 
received additional medical evidence in the form of Social 
Security Administration records in November 2000.  The Board 
notes that these records were received after the statement of 
the case (SOC) was issued in December 1998, but before the 
case was certified to the Board in November 2001.  Because 
the additional evidence contains medical evidence pertaining 
to the severity of the veteran's lumbosacral strain, it is 
pertinent to the claim on appeal.  There is no statement from 
the veteran indicating a desire to waive his right of RO 
review of this evidence.  Therefore, a remand is required to 
allow the RO opportunity to adjudicate this claim in light of 
the new evidence.  67 Fed. Reg. 3,099, 3104-5 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 19.31).

Secondly, there is a need to obtain additional VA treatment 
records.  The veteran referred to treatment at the 
Fayetteville, Arkansas VA Medical Center (VAMC) at his 
December 2001 hearing.  While the record includes VA medical 
records from the medical centers in Little Rock, Arkansas, 
and Wichita, Kansas, the record does not appear to include 
treatment records from the Fayetteville VAMC.  The Board is 
of the opinion that these VA treatment records may be 
pertinent in evaluating the veteran's current level of 
disability.  As such, the VA treatment records from the 
Fayetteville VAMC should be associated with the claims file.  

As for VA's obligation to secure the aforementioned records, 
it should be pointed out that VA adjudicators are charged 
with constructive notice of documents generated by VA whether 
in the claims file or not.  Bell v. Derwinski, 2 Vet. App. 
611 (1992).  In this regard, the Board notes that, because of 
the need to ensure that all potentially relevant VA records 
are made part of the claims file, further development is 
necessary.  See Bell, supra.  

There are also private medical records that should be 
associated with the claims file.  The veteran indicated in 
December 2001 that he was then receiving treatment from 
Steven J. Bazzano, D.O., for his back.  However, the record 
does not contain any treatment records from Dr. Bazzano dated 
after November 1999.  Therefore, as these private medical 
records are likely pertinent to the evaluation of the 
veteran's low back strain, the RO should attempt to associate 
these medical records with the claims file.

Additionally, a new VA examination is necessary.  As stated 
above, additional pertinent medical evidence has been 
received since the SOC was issued in December 1998.  Given 
that some of the new medical evidence contradicts some of the 
veteran's complaints and suggests that his pain is caused by 
disabilities of a non-service-connected origin, an additional 
examination is needed to clarify the severity of the 
veteran's service-connected lumbosacral strain.  Therefore, 
to properly evaluate the current severity of the veteran's 
lumbosacral strain, the Board is of the opinion that an 
examination of the veteran is necessary.  

Development such as that sought by this remand is consistent 
with the mandate of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), which became effective 
during the pendency of this appeal.  The new law contains 
revised notice provisions, and additional requirements 
pertaining to VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).   The VCAA requires VA 
to notify the claimant and the claimant's representative of 
information required to substantiate a claim.  The new law 
also establishes a broader VA obligation to obtain relevant 
records, advise a claimant of the status of those efforts, 
and to provide a VA medical examination in cases where such 
evidence is necessary to make a decision.  The evidentiary 
development sought above is in part requested to comply with 
the VCAA.  In re-adjudicating this case, the RO should ensure 
that all notification and development actions required by the 
new law are met.  

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) are fully 
satisfied. 

2.  The RO should ask the veteran to 
provide information regarding any 
evidence of treatment for lumbosacral 
strain since 1997.  The RO should ensure 
that all pertinent records of private or 
VA treatment are procured for review, 
including treatment records from Steven 
J. Bazzano, D.O., dated from November 
1999 to the present, and from the VAMC 
in Fayetteville, Arkansas, dated from 
1997 to the present.  The records should 
be associated with the claims file.  If 
any identified records are not obtained, 
the RO should notify the veteran of the 
records that could not be obtained, 
explain the efforts taken to obtain 
them, and describe further action to be 
taken with respect to the claim.  

3.  After completion of the above 
actions, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a comprehensive 
examination of the spine to determine 
the severity of his service-connected 
lumbosacral strain.  The claims folder, 
along with all additional evidence 
obtained pursuant to the requests above, 
should be made available to the examiner 
for review.  The rationale for all 
opinions should be explained in detail.  
If possible, the examiner should 
specifically state the extent to which 
the veteran's current back pain is the 
result of service-connected strain 
versus peripheral vascular disease (see 
August 1999 disability review by 
H. W. K., M.D.) versus residuals of 
injury sustained in a 1998 motor vehicle 
accident (see records dated from October 
1998 showing compression fracture at L1 
following a motor vehicle accident).  
The examiner also should provide 
findings applicable to the pertinent 
rating criteria (including a discussion 
of whether the veteran's service-
connected disability results in 
characteristic pain on motion, muscle 
spasm on extreme forward bending, 
unilateral loss of lateral spine motion 
in a standing position, listing of the 
whole spine, positive Goldthwaite's 
sign, marked limitation of forward 
bending in a standing position, loss of 
lateral motion with osteo-arthritic 
changes, narrowing or irregularity of 
joint space, or some of the above with 
abnormal mobility on forced motion).  
38 C.F.R. § 4.71a (Diagnostic Code 5295) 
(2001).  The examiner should also 
conduct range of motion studies on the 
low back.  The examiner should first 
record the range of motion observed on 
clinical evaluation, in terms of 
degrees.  If there is clinical evidence 
of pain on motion, the examiner should 
indicate the degree of motion at which 
such pain begins.  Then, after reviewing 
the veteran's complaints and medical 
history, the examiner should render an 
opinion, based upon his or her best 
medical judgment, as to the extent to 
which the veteran experiences functional 
impairments, such as weakness, excess 
fatigability, incoordination, or pain 
due to repeated use or flare-ups, etc. 
and should equate such problems to the 
criteria in Diagnostic Code 5295.  In 
other words, functional losses due to 
pain, etc. may result in disability 
tantamount to that contemplated by the 
criteria for a higher rating under 
Diagnostic Code 5295.  If so, the 
examiner should so state.  

4.  Thereafter, the RO should re-
adjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and the veteran's 
representative, should be provided a 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  In 
particular, the RO should ensure that 
requirements of the VCAA are met.  
Additionally, the SSOC should contain a 
summary of the evidence received since 
the SOC was issued in December 1998.  An 
appropriate period of time should be 
allowed for response.

The purpose of this remand is to ensure due process of law.  
No action is required of the veteran until he receives 
further notice; however, the veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

